Case 20-31687-jal        Doc 13    Filed 09/23/20       Entered 09/24/20 00:42:59            Page 1 of 2

                 UNITED STATES BANKRUPTCY COURT
                                  Western District of Kentucky
        IN RE:                                                        Case No.:20−31687−jal
        Wanda I Garriga
                                                                      Chapter: 7
                                   Debtor(s)                          Judge: Joan A. Lloyd




                                               NOTICE
        TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

        Please be advised that the following matter has been Entered by the Court on this date:

        Motion for Relief from Stay and Abandonment regarding 2015 KIA SOUL − VIN
        KNDJN2A21F7120973 Fee Amount $181.. Filed by Creditor Bridgecrest Credit
        Company, LLC dba Bridgecrest Acceptance Corp.. Objections due by 10/2/2020. Any
        objection must be typewritten and in proper pleading form as required by Federal and
        Local Rules. (Attachments: # 1 Filed Proof of Claim # 2 Proposed Order) (Simons,
        Molly)



        Dated: 9/21/20
                                                             FOR THE COURT
        By:                                                  Elizabeth H. Parks
        Deputy Clerk                                         Clerk, U.S. Bankruptcy Court
         Case 20-31687-jal            Doc 13        Filed 09/23/20         Entered 09/24/20 00:42:59                 Page 2 of 2
                                               United States Bankruptcy Court
                                               Western District of Kentucky
In re:                                                                                                     Case No. 20-31687-jal
Wanda I Garriga                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0644-3                  User: aohlmann                     Page 1 of 1                          Date Rcvd: Sep 21, 2020
                                      Form ID: 267                       Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 23, 2020.
db             +Wanda I Garriga,    1320 N. Logsdon Pkwy.,    Radcliff, KY 40160-9146
6715809         Capital One,    PO Box 23285,    Richmond, VA 23285
6715811        +Eagle Finance,    790 N. Dixie Ave.,    Elizabethtown, KY 42701-2462
6715812        +Fitzpatrick Funiture,     7125 Dixie Hwy,   Louisville, KY 40258-3717
6715813        +Genensis,    PO Box 4477,    Beaverton, OR 97076-4401
6715814        +Hardin Memorial Health,     913 N. Dixie Ave,   Elizabethtown, KY 42701-2599
6715815        +Nolin Electric,    411 Ring Road,    Elizabethtown, KY 42701-8701
6715816         Pay Fast,    Elizabethtown, KY 42701
6715817        +T-Mobile,    Enhancced Recovery Company,    8014 Bayberry Rd.,    Jacksonville, FL 32256-7412
6715818        +TD Bank USA/Target,    PO Box 673,    Minneapolis, MN 55440-0673

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
6715807        +E-mail/Text: dl-collectionsbankruptcyteam@drivetime.com Sep 21 2020 19:40:21
                 Bridgecrest Credit Company,   PO Box 29018,   Phoenix, AZ 85038-9018
6715808         E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Sep 21 2020 19:45:16     Capital One,
                 PO Box 30281,   Salt Lake City, UT 84130-0281
6715810        +E-mail/PDF: creditonebknotifications@resurgent.com Sep 21 2020 19:45:32      Credit One,
                 PO Box 60500,   City of Industry, CA 91716-0500
6715819        +E-mail/PDF: bk@worldacceptance.com Sep 21 2020 19:45:31     World Finance,
                 2407 Ring Road Suite 133,   Elizabethtown, KY 42701-5963
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 18, 2020 at the address(es) listed below:
              Charles R. Merrill    ustpregion08.lo.ecf@usdoj.gov
              Douglas E. Miller    on behalf of Debtor Wanda I Garriga miller.durham@mw.twcbc.com,
               tracyr.milleranddurham@gmail.com
              Molly Slutsky Simons    on behalf of Creditor   Bridgecrest Credit Company, LLC dba Bridgecrest
               Acceptance Corp. bankruptcy@sottileandbarile.com
              Robert W. Keats    rkeats@bellsouth.net, rkeats@ecf.axosfs.com
                                                                                             TOTAL: 4
